On Rehearing.
DUFOUR, J.
The following application for a rehearing has been filed by respondent:
“The petition of the New -Orleans Lighting Co., defendant and appellee herein, with respect shows that it is informed and be*274lieves that there is- error in the opinion and decree of this Honorable Court herein rendered, to its prejudice,' and it prays for a rehearing on the grounds, to-wit ;• ■■ ■
. “i. That the Court erred in its appreciation of the facts attending the removal of the meter from the premises of r'elatrix, especially in this, that it seems to attach importance and effect to the condition, that -the evidence does not conclusively show that the meter was'damaged by her; appellee contends that that is immaterial, and that the fact that the meter was uninjured in a substantial manner justifies action by the defendant company in its removal without regard to who or what may have been the actual cause of injury,
“2, The meter being damaged in an essential particular the removal of that meter was justified.
“3. Petitioner accepts the main conclusion of the Court in this case, under the record before it, that a demand for the payment of damages made for injury'to the meter may not be insisted on as a condition precedent to the installation of a meter and delivery of gas, but petitioner respectfully submits that the reasoning of this Honorable Court is too broad and comprehensive in its scope, with the effect that it practically deprives the defendant of the control of its business and places it at the mercy of the consumer.
“4. Finally, the decree rendered is contrary to law and the evidence in this, that in the nature of the -business and the evidence in the record, it appears that meters are installed and gas furnished on the written application of the intended consumer, and such application constitutes the basis for contract between the parties, and no such application was ever made, and mandamus should not issue to compel the performance of a duty, unless it is alleged and shown that all the conditions precedent, on which the obligation to perform the duty arises, have been complied with.
“5. The point on which his Honor, the trial judge, decided the case was not a surprise to relatrix; it was made and presented *275during the progress of the trial and in argument, and counsel íór relatrix insisted that 'his position was that his client was entitled to a restoration of the status quo ante,- although relatrix denied s'he •had ever applied to have a meter in her premises. •' - :
‘‘6. The judgment, in fact, does not order the defendant to install a meter under the conditions disclosed in the record, but on condition that an application be made by relatrix and the condemnation of defendant to pay the costs of. Court .in both cases is, under the circumstances, unfair, unequitable and unjust..
“7. The statement of an employee of the corporation, as' to what he would or might,do or not do under certain curcumstances cannot be.made the basis of a judicial decree.until he is called on and has acted; besides the question on that subject first put to the witness was objected to and objection sustained.
■'8. This Honorable Court erred in its construction of and application to this case of the case of State ex. rel. Kells vs. the' Company.” . '
As to the first and second points, we need merely say that the Court did not decide that the old meter could not be removed; but held that a new meter should have been put in.
The third point is acquiesced in in the following language of the brief: , ', ..
‘‘We beg to say. at the outset we submit to the conclusion' qf law reached by the Honorable Court, that a claim for damages to the meter cannot be insisted upon as a condition precedent to the installation of a new meter.”
In answer to the points numbered 4, 5, 6 and 7, we held that there was no need of an application, when it appeared, that the company had refused to put in a new meter unless payment of the damage claimed was first made. ■ The application is in ■ the nature of á putting in default, and .a refusal to install'the meter was in. the nature of a refusal to comply, even if an application were made, and as such became a waiver of default. ■
May 1st, 1905.
Comise! are mistaken in their statement that objection to the testimony on this point was made and sustained;.the objection was made after the questions had 'been answered,, and the trial judge so states.
As to the 7th point, we did not err in our contention and application of the Kells case.
There, although the judgment given- below was in favor of plaintiff and was amended -by the Supreme Court, the costs of the lower Court were fastened on the defendant.
The theory upon which this proceeds is, that no one who, by his improper and illegal act, drives another to Court for redress, can indirectly mulct him in damages for seeking judicial relief by the assertion of a well founded right. To hold otherwise would place poor consumers at the mercy of the company and decision of questions of right would result in favor of the long purse.
Rehearing refused.